ORDER

PER CURIAM.
Mary Ann Smith (Appellant) appeals from the trial court’s judgment entered upon a jury verdict finding Appellant 50% at fault and Tri-Tek Information System’s Inc. (Tri-Tek) and Michael Lowhorn (Low-horn) 50% at fault, in an automobile collision between Appellant and Lowhorn, who was driving a service van owned by TriTek. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in submitting comparative fault instructions. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).